DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 11/24/2020.
Claims 10-18 & 20-22 have been cancelled.
Claims 23-30 have been added. 
Claims 1–9, 19, & 23-30 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
CLAIMS 1–9, 19, & 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 19 recite an apparatus and system for providing digitized menu options to electronic user devices operated by users. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 19 recite, at least in part, apparatus for providing digitized menu options to electronic user devices operated by users, the apparatus comprising: a memory for storing processor-executable instructions and a plurality of accounts each for storing at least historical sensor data of each of the users received by respective ones of the electronic user devices, respectively; a communication interface for receiving an instant sensor data and identification information pertaining to a user sent by a respective one of the electronic user devices, and for transmitting a first digitized menu option to the respective one of the electronic user devices; and a processor, coupled to the memory and the communication interface, for executing the processor-executable instructions in the memory that cause the apparatus to: identify a first of the plurality of accounts stored in the memory based on the identification information, the use deep learning to detect a change in diabetic state of the user from speech pattern, facial expression, and heart rate; generate a diabetes risk score for the user based at least on the instant sensor data and historical sensor data; generate, using a neural network trained to select ingredients, a first digitized menu option, the menu option comprising at least one meal plan for the user, the at least one meal plan based on the diabetes risk score; send a message to the respective one of the electronic user devices, the message configured to cause a display on the respective one of the electronic user devices to modify a user interface and display the first digitized menu option; and trigger a treating of diabetes, the treating comprising instructing a feeding of a patient in accordance with the digitized menu option. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. trigger a treating of diabetes, the treating comprising instructing a feeding of a patient in accordance with the digitized menu option) and mental processes that can be performed in the human mind (e.g., generate…a first digitized menu option, the menu option comprising at least one meal plan for the user, the at least one meal plan based on the diabetes risk score) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and 
The claims and specification recite additional elements including at least one display, user devices, fixed position devices, wearable devices, mobile devices, and other computing devices and servers. These elements are broadly recited in the specification at, for example, paragraph [0043] which describes the various devices. “In embodiments, the systems and methods involve electronic user devices operated by or configured for operation by a user. The user device may be, for example, a mobile user device, a wearable user device, a fixed position user device, or a combination thereof. Examples of mobile user devices include mobile phones, tablets, laptops, personal digital assistants, and the like. Examples of wearable devices include smart watches, personal fitness monitors, and the like. Examples of fixed position devices include desktop computers and devices installed or configured to be installed in a vehicle. The user device comprises a variety of components including a user interface (e.g., a visual interface such as a touch-screen and camera, an audio interface such as a microphone/speaker pair, etc.), a communications module, a sensor, a power source, etc. The device may further comprise a variety of optional components such as a memory for storing sensor data, a processor, etc.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of generating a digitized menu/meal plan, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing meal plan design process. Generic computers performing generic 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional 
CLAIMS 2-9 & 21-22 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Claim 2 merely describes generating a score based on sensor data. Claim 3 merely describes using a generated score to develop a meal plan.  Claim 4 merely describes where a communication interfaces sends data. Claim 5 merely describes where data is collected from.  Claim 6 merely describes where the sensors are located and what they pertain to.  Claim 7 merely describes what digitized menu options display.  Claim 8 merely describes the initiation of an interactive user interface.  Claim 9 merely describes what a message initiates.  Claim 19 merely mirrors claim 1.  Claim 21 merely describe a processor performing what the processor is programed to do by triggering an event.  Claim 22 merely describes feeding a patient in accordance with a generated menu. Claims 23-30 further build upon the abstract idea in claim 19.
Therefore, CLAIMS 2-9 and 23-30 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the 2-9 and 23-30 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC § 103(a) have been considered and have been withdraw in light of the new amendments.
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Examiner notes when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, etal., 573 
Claims 1& 19 recite an apparatus and system for generating a digitized menu/meal plan. The claims are directed to a process, which is a statutory category of invention. The claim is then analyzed to determine whether it is directed to a judicial exception. The claimed system describes a series of steps which digitally produce a menu/meal plan. Methods of organizing human activity include organizing social interactions between individuals. Mental processes include concepts performed in the human mind, including an observation, evaluation, judgement, or opinion.  Digitally producing a menu/meal plan can be conducted through methods of organizing human activity and mental processes, and is not directly tied to the generically cited computer processor.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claims recite additional limitations listed above. The computing devices in the steps are recited as a generic processors performing a generic computer function of accessing, reading, and identifying data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQUEETH whose telephone number is (571)272-5442.  The examiner can normally be reached between 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686